DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.    	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-11 recite the step of classifying the plurality of domains into a hierarchy of levels, wherein each higher level is associated with additional parent nodes and leaf nodes connected to parent nodes and leaf nodes of a lower level, wherein energy flows among a plurality of nodes in each domain experience increased impedance when crossing a domain boundary. However, no functional relationship is defined between said “hierarchy of levels” and said steps of receiving data, generating an energy profile for a particular leaf node, generating an aggregate energy profile of the particular domain, comparing the energy profile of the particular leaf node with the aggregate energy profile of the particular domain, determining whether consumption of energy exceeds production of energy of the particular domain; generating an energy adjustment feedback value for the particular leaf node for each periodic time window; and providing the energy adjustment feedback value to the particular leaf node.  
It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. See MPEP § 2172.01.
Claims 12-20 are rejected for the same reason as set forth above for claims 1-11.
For the purpose of examination, the examiner comprehends the claims based on her best interpretations to these phrases.
4.    	Claims 1, 4-8, 10-12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1, 4-8, and 10-11 recite the step of comparing the energy profile of the particular leaf node with the aggregate energy profile of the particular domain. However, no functional relationship is defined between said “comparing” and said steps of determining whether consumption of energy exceeds production of energy of the particular domain.
It appears that some cooperative relationships of elements are needed in order to distinctly and definitely claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 12 and 16-17 are rejected for the same reason as set forth above for claims 1, 4-8, and 10-11.
For the purpose of examination, the examiner comprehends the claims based on her best interpretations to these phrases.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4-12, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Martini et al. (US 20080177678 A1).
	Regarding claims 1, 12 and 17, Di Martini discloses a method and a system for practicing the method, for communicating between a utility and individual customer locations (Abstract; para. 0090, 0167), wherein the system comprising a processor and memory storing instructions (para. 0021) that, when executed by the processor, cause the system to: partition a digital representation of an electric power grid into a plurality of domains (Figs. 2-5; para. 0021-0022, 0113, 0120: by inherency, the utility must store digital records of customer information including such information as geographical location of the customers, etc.), wherein each domain includes a leaf node (e.g., a residential client node such as an appliance or a customer-supplied distributed or on-site generation, see para. 0083, 0122, 0143) and a parent node (e.g., a substation or transformer), wherein the parent node is a medium through which energy passes including a grid substation node, a substation node, or a transformer node (Figs. 2 and 4, para. 0145); and wherein the leaf node is a node that consumes or produces energy comprising a storage node, a solar array node, an industrial client node or a residential client node, the leaf node (para. 0083, 0122, 0143) having only one connection, the one connection connecting the leaf node to a parent node (Fig. 4); wherein energy flows among a plurality of nodes in each domain experience increased impedance when crossing a domain boundary (it is well-known that impedance is the opposition to alternating current or electric energy flow presented by the combined effect of resistance and reactance in a circuit; as such, by inherency, the partitioning shown in Figs. 2 and 4 reads on the feature: energy flows among a plurality of nodes in each domain experience increased impedance when crossing a domain boundary); wherein said method comprising: receiving data from said plurality of leaf nodes, wherein the data containing energy consumption data and energy production data sampled in a periodic time window for each leaf node of the plurality of leaf nodes (para. 0021, 0041-0049, 0083, 0188, 0209); generating an energy profile for a particular leaf node based on the data received, the particular leaf node belonging to the particular domain (para. 0083, 0094, 0144, 0257-0258); generate an aggregate energy profile of the particular domain by aggregating energy profiles of the plurality of leaf nodes within the particular domain (para. 0020, 0141-0144, 0179, 0211, 0212, 0239, 0242, 0250); compare the energy profile of the particular leaf node with the aggregate energy profile of the particular domain (para. 0120-0122, 0221); determine whether consumption of energy exceeds production of energy within the particular domain, 139456-8001. USO1 /149469279.1 -63-generate energy adjustment feedback values for the particular leaf node for each periodic time window (para. 0212, 0223-0224); and provide the energy adjustment feedback values to the particular leaf node (para. 0088, 0179).  
	Di Martini does not mention explicitly: classify the plurality of domains into a hierarchy of levels, wherein each higher level is associated with additional parent nodes and leaf nodes connected to parent nodes and leaf nodes of a lower level.
	However, since the instant claims do not specify that the limitation of classifying the plurality of domains into a hierarchy of levels performs an associated function thus produces a significant improvement over the prior art, it is deemed that the feature in question relates merely to a design choice of digitally representing said partitioning of the plurality of domains, which the skilled person in the art would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced
	Regarding claim 4, Di Martini does not mention explicitly: wherein the hierarchy of levels comprises: a higher level domain includes a leaf node and a parent node of a lower level domain and an additional parent node or an additional child node.  
However, since the instant claims do not specify that the limitation of hierarchy of levels performs an associated function thus produces a significant improvement over the prior art, it is deemed that the feature in question relates merely to a design choice of digitally representing said partitioning of the plurality of domains, which the skilled person in the art would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced
	Regarding claims 5-6, Di Martini discloses: wherein a lower level domain (a particular customer premise) is nested within a higher level domain (e.g., a particular residential/commercial area/region, see para. 0098-0099); wherein a first lower level domain (a first particular customer premise) and a second lower level domain (a second particular customer premise) are separate (Fig. 2) and distinct within a higher level domain (e.g., a particular residential/commercial area/region, see para. 0098-0099).  
	Regarding claims 7-8, Di Martini does not mention explicitly: wherein the energy profile for the particular domain is graphically represented; wherein graphical representation of the energy profile for the particular domain comprises: a two-dimensional graph, a bar graph, a pie graph, or 139456-8001. USO1 /149469279.1 -61-a line graph.  
	Examiner takes official notice that features such as graphically representing an energy profile for a particular domain (e.g., a graphical utility billing statement for a customer premise) wherein graphical representation of the energy profile for the particular domain comprises a two-dimensional graph, a bar graph, a pie graph, or 139456-8001. USO1 /149469279.1 -61-a line graph, is well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate such well-known graphical representation of an energy profile into the method/system of Di Martini to arrive the claimed invention. A skilled person would apply such modification without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claims 9, 15 and 20, Di Martini discloses: detecting a status change of the particular leaf node, sampling the energy consumption or production data of the particular leaf node during a periodic time interval associated with the status change,  updating the energy profile for the particular leaf node, generating new energy adjustment feedback values for the particular leaf node for each periodic time window,  and providing the new energy adjustment feedback values to the particular leaf node (para. 0020-0021, 0041-0049, 0083, 0088, 0094, 0141-0144, 0179, 0188, 0209, 0211-0212, 0223-0224, 0239, 0242, 0250, 0257-0258).  
	Regarding claims 10 and 16, Di Martini discloses: based on the energy adjustment feedback value, determining a production price for energy produced at the particular leaf node and a consumption price for energy consumed at the particular leaf node (para. 0089, 0133, 0203).  
	Regarding claim 11, Di Martini discloses: providing dynamic pricing of energy to each leaf node based on impedances experienced by energy flows as the energy flows travel from a producer leaf node to a consumer leaf node (para. 0089, 0133, 0203, 0250).  

Allowable Subject Matter
7.	Claims 2-3, 13-14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection set forth in sections 2-3 above.

Reasons for Allowance
8.	The following is a statement of reasons for the indication of allowable subject matter: 
The primary reason for the allowance of claims 2, 13 and 18 is the inclusion of the claimed limitation of: determining a net energy consumed by the particular domain in the periodic time window; determining a net energy consumption ratio for the particular leaf node during the periodic time window by dividing an energy consumed by the particular leaf node during the periodic time window by the net energy consumed in the particular domain during the periodic time window; obtaining a damping factor for the particular leaf node; and multiplying the net energy consumed in the particular domain by the net energy consumption ratio by the damping factor. It is the combination of these limitations found in the claim that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
The primary reason for the allowance of claims 3, 14 and 19 is the inclusion of the claimed limitation that wherein generating the energy adjustment feedback value further comprises: 139456-8001. USO1 /149469279.1 -60-determining a net energy produced in the particular domain in the periodic time window; determining a net energy production ratio for the particular leaf node during the periodic time window, by dividing an energy produced by the particular leaf node during the periodic time window by the net energy produced in the particular domain during the periodic time window; obtaining a damping factor for the particular leaf node; and multiplying the net energy produced in the particular domain by the net energy production ratio by the damping factor. It is the combination of these limitations found in the claim that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.S/Examiner, Art Unit 2862       

/TOAN M LE/Primary Examiner, Art Unit 2864